DETAILED ACTION

Claims 1-20 are pending. Claim 1, 9 and 17 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 08/19/2022, for the non-final office action mailed on 05/19/2022.


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant’s arguments filed 08/19/2022 regarding 35 U.S.C. § 102 & 103 have been considered but are moot because of new ground(s) rejection.
Applicant’s arguments filed 08/19/2022 regarding 35 U.S.C. § 101 have been considered but are not persuasive. 
 Applicant’s amendments do not rectify the claims being an abstract idea. An extra tree regressor algorithm still falls under a mathematical process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 1 recites a system for automatically identifying test case data, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to: receive a plurality of data records from one or more data producer applications; classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric; receive input indicating one or more test case requirements; generate, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements; and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint.
Step 2A – Prong 1: Claims 1, 9 and 17 recites classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric;  generate, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than a processor and memory including instructions that when executed by the processor, nothing in the claim elements precludes the steps from practically being performed mentally. For example, classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric; receive input indicating one or more test case requirements, can be done by a human by categorizing data in ones mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea a mental process. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claim 1 recites receive a plurality of data records from one or more data producer applications; receive input indicating one or more test case requirements; and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint all of these concepts relate to collecting and displaying known information. The concept described in claims are not meaningfully different than those concepts found by the courts to be abstract ideas. These limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claims 2-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.
Statutory Category: Claim 9 recites a method for automatically identifying test case data, the method comprising: receiving a plurality of data records from one or more data producer applications; classifying, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric; receiving input indicating one or more test case requirements; generating, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements; and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint.
Step 2A – Prong 1: Claim 9 recites classifying, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric;  generating, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than a processor and memory including instructions that when executed by the processor, nothing in the claim elements precludes the steps from practically being performed mentally. For example, classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric;  receive input indicating one or more test case requirements, can be done by a human by categorizing data in ones mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea a mental process. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claim 9 recites receiving a plurality of data records from one or more data producer applications; receiving input indicating one or more test case requirements; and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint all of these concepts relate to collecting and displaying known information. The concept described in claims are not meaningfully different than those concepts found by the courts to be abstract ideas. These limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claims 10-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.
Statutory Category: Claim 17 recites an apparatus for automatically identifying test case data, the apparatus comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to: receive a plurality of data records from one or more data producer applications; classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric;  receive input indicating one or more test case requirements; generate, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements; and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint; train the machine learning model using feedback corresponding to the performed data test; and in response to receiving subsequent data records from the one or more data producer application, classify, using the artificial intelligence using the machine learning model, the subsequent data records into the test data clustering models.
Step 2A – Prong 1: Claim 17 recites classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric; generate, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements train the machine learning model using feedback corresponding to the performed data test. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than a processor and memory including instructions that when executed by the processor, nothing in the claim elements precludes the steps from practically being performed mentally. For example, classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records using at least an extra tree regressor based algorithm, data records of the plurality of data records into test data clustering models; wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute error metric and an accuracy metric;  receive input indicating one or more test case requirements, can be done by a human by categorizing data in ones mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea a mental process. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claim 17 recites receive a plurality of data records from one or more data producer applications; receive input indicating one or more test case requirements; and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint; in response to receiving subsequent data records from the one or more data producer application, classify, using the artificial intelligence using the machine learning model, the subsequent data records into the test data clustering models all of these concepts relate to collecting and displaying known information. The concept described in claims are not meaningfully different than those concepts found by the courts to be abstract ideas. These limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claims 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US-PGPUB-NO: 2019/0196950 A1), in further view of Serradilla et al. (“Interpreting Remaining Useful Life estimations combining Explainable Artificial Intelligence and domain knowledge in industrial machinery”, 2020) hereinafter Serradilla.

As per claim 1, Ranganathan teaches a system for automatically identifying test case data, the system comprising: a processor; and a memory including instructions that, when executed by the processor (see Ranganathan paragraph [0102], showing a processor and memory), cause the processor to: receive a plurality of data records from one or more data producer applications (see Ranganathan paragraph [0053], showing the extraction of key terminologies pertaining business processes, operations and/or data and control (i.e., data records)); classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records, data records of the plurality of data records into test data clustering models (see Ranganathan paragraph [0058]), showing a test scenario element classifier classifying data set for testing); receive input indicating one or more test case requirements (see Ranganathan paragraph [0059]), showing requirement documentation for a respective application and test scenario being received); generate, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements (see Ranganathan paragraph [0061], showing the generation of a test scenario map (i.e., test case blueprint) which shows the relationship between the test data and the documentations); and in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint (see Ranganathan paragraph [0062], showing test data elements being identified from the test scenario maps which are based on the data that was classified and requirements documentation).
Ranganathan does not explicitly teach using at least an extra tree regressor based algorithm or wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute metric and an accuracy metric. However, Serradilla teaches using at least an extra tree regressor based algorithm (see Serradilla page 4 first paragraph, showing the use of random forest regressor which aggregates many regressor trees being trained from different features and data subsets) wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute metric and an accuracy metric (see Serradilla page 4 paragraph 8, showing the use of a mean absolute error to evaluate regression models and showing in page 4 paragraph 2 analyzing accuracy for the models).
Ranganathan and Serradilla are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ranganathan’s teaching of a touchless testing platform to create automated test scripts, sequence test cases and implement defect solutions with Serradilla’s teaching of using these models to improve and optimize processes by adapting software and to reduce complexity and produce better outputs to incorporate the use of regressor trees and using a means absolute error metric to evaluate the models.

As per claim 8, Ranganathan modified with Serradilla teaches wherein the test data clustering models are correlated with existing case scenarios (see Ranganathan paragraph [0085], showing the correlation of test cases to identified patterns).

As per claims 9 and 16, these are the method claims to system claims 1 and 8, respectively. Therefore, they are rejected for the same reasons as above.


Claims 2-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US-PGPUB-NO: 2019/0196950 A1) and Serradilla (“Interpreting Remaining Useful Life estimations combining Explainable Artificial Intelligence and domain knowledge in industrial machinery”, 2020), in further view of Mamadapur et al. (US-PGPUB-NO: 2021/0124674 A1) hereinafter Mamadapur.

As per claim 2, Ranganathan modified with Serradilla does not explicitly teach wherein the machine learning model includes supervised learning machine leaning model. However, Mamadapur teaches wherein the machine learning model includes supervised learning machine leaning model (see Mamadapur paragraph [0058], showing machine learning algorithm having a supervised machine learning framework).
Ranganathan, Serradilla and Mamadapur are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ranganathan’s teaching of a touchless testing platform to create automated test scripts, sequence test cases and implement defect solutions and Serradilla’s teaching of using these models to improve and optimize processes by adapting software with Mamadapur’s teaching of intelligent code update for a test automation engine to incorporate different machine learning algorithm to reduce complexity and produce better outputs.

As per claim 3, Ranganathan modified with Serradilla and Mamadapur teaches wherein the machine learning includes an unsupervised learning machine learning model (see Mamadapur paragraph [0058], showing machine learning algorithm having a supervised machine learning framework).

As per claim 4, Ranganathan modified with Serradilla and Mamadapur teaches wherein the machine learning model includes a k-means model (see Mamadapur paragraph [0056], showing the use of K-means clustering for machine learning algorithms).

As per claims 10-12, these are the method claims to system claims 2-4, respectively. Therefore, they are rejected for the same reasons as above.

As per claim 17, Ranganathan teaches an apparatus for automatically identifying test case data, the apparatus comprising: a processor; and a memory including instructions that, when executed by the processor (see Ranganathan paragraph [0102], showing a processor and memory), cause the processor to: receive a plurality of data records from one or more data producer applications (see Ranganathan paragraph [0053], showing the extraction of key terminologies pertaining business processes, operations and/or data and control (i.e., data records)); classify, using an artificial intelligence engine that uses a machine learning model configured to classify data records, data records of the plurality of data records into test data clustering models (see Ranganathan paragraph [0058]), showing a test scenario element classifier classifying data set for testing); receive input indicating one or more test case requirements (see Ranganathan paragraph [0059]), showing requirement documentation for a respective application and test scenario being received); generate, based at least on the one or more test case requirements and the test data clustering models, at least one test case blueprint indicating at least one test data clustering model that corresponds to the one or more test case requirements (see Ranganathan paragraph [0061], showing the generation of a test scenario map (i.e., test case blueprint) which shows the relationship between the test data and the documentations); in response to instructions to perform a data test corresponding to the test case requirements, use the at least one test case blueprint to populate test case data using data records corresponding to the at least one test data clustering model indicated by the at least one test case blueprint (see Ranganathan paragraph [0062], showing test data elements being identified from the test scenario maps which are based on the data that was classified and requirements documentation); train the machine learning model using feedback corresponding to the performed data test (see Ranganathan paragraph [0042], showing the training of machine learning algorithms based on previous execution results). 
Ranganathan does not explicitly teach using at least an extra tree regressor based algorithm or wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute metric and an accuracy metric. However, Serradilla teaches using at least an extra tree regressor based algorithm (see Serradilla page 4 first paragraph, showing the use of random forest regressor which aggregates many regressor trees being trained from different features and data subsets) wherein the extra tree regressor based algorithm is tuned using at least one output metric that includes at least one of a mean absolute metric and an accuracy metric (see Serradilla page 4 paragraph 8, showing the use of a mean absolute error to evaluate regression models and showing in page 4 paragraph 2 analyzing accuracy for the models).
Ranganathan and Serradilla are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ranganathan’s teaching of a touchless testing platform to create automated test scripts, sequence test cases and implement defect solutions with Serradilla’s teaching of using these models to improve and optimize processes by adapting software and to reduce complexity and produce better outputs to incorporate the use of regressor trees and using a means absolute error metric to evaluate the models.

Ranganathan modified with Serradilla does not explicitly teach in response to receiving subsequent data records from the one or more data producer applications, classify, using the artificial intelligence using the machine learning model, the subsequent data records into the test data clustering models. However, Mamadapur teaches in response to receiving subsequent data records from the one or more data producer applications, classify, using the artificial intelligence using the machine learning model, the subsequent data records into the test data clustering models (see Mamadapur paragraph [0058], showing the machine learning algorithm is capable of classifying new observations once it is trained).
Ranganathan, Serradilla and Mamadapur are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ranganathan’s teaching of a touchless testing platform to create automated test scripts, sequence test cases and implement defect solutions and Serradilla’s teaching of using these models to improve and optimize processes by adapting software with Mamadapur’s teaching of intelligent code update for a test automation engine to incorporate different machine learning algorithm to reduce complexity and produce better outputs.

As per claim 18, Ranganathan modified with Serradilla and Mamadapur teaches wherein the machine learning includes an unsupervised learning machine learning model (see Mamadapur paragraph [0058], showing machine learning algorithm having a supervised machine learning framework).

As per claim 19, Ranganathan modified with Serradilla and Mamadapur teaches wherein the machine learning model includes a k-means model (see Mamadapur paragraph [0056], showing the use of K-means clustering for machine learning algorithms).

Claims 5-7, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US-PGPUB-NO: 2019/0196950 A1), Serradilla (“Interpreting Remaining Useful Life estimations combining Explainable Artificial Intelligence and domain knowledge in industrial machinery”, 2020) and Mamadapur (US-PGPUB-NO: 2021/0124674 A1), in further view of Deng et al. (US-PGPUB-NO: 2017/0193021 A1) hereinafter Deng.

As per claim 5, Ranganathan modified with Serradilla and Mamadapur does not explicitly teach wherein the machine learning model includes a k-modes model. However, Deng teaches wherein the machine learning model includes a k-modes model (see Deng paragraph [0049], showing a clustering algorithm being a k-mode which can handle non-numeric features.
Ranganathan, Serradilla, Mamadapur and Deng are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ranganathan’s teaching of a touchless testing platform to create automated test scripts, sequence test cases and implement defect solutions, Serradilla’s teaching of using these models to improve and optimize processes by adapting software and Mamadapur’s teaching of intelligent code update for a test automation engine with Deng’s teaching of identifying patterns for use by computing analytics in order to identify patterns to consolidate the number of software applications in an enterprise environment to incorporate different machine learning algorithm to reduce complexity and produce better outputs.

As per claim 6, Ranganathan modified with Serradilla, Mamadapur and Deng teaches wherein the instructions further cause the processor to use the artificial intelligence engine to use the machine learning model to identify a range of clustering models to be selected for data records of the plurality of data records based on a sum of squares function (see Deng paragraph [0051], showing the use of a sum of squares being applied to find the optimal number of clusters in a given data).

As per claim 7, Ranganathan modified with Serradilla, Mamadapur and Deng teaches wherein the instructions further cause the processor to classify, using the artificial intelligence engine using the machine learning model, data records of the plurality of data records into test data clustering models based on the range of clustering models (see Deng paragraph [0078], showing the ranking of top k-plans based on each plan and grouping using the clustering techniques).

As per claims 13-15, these are the method claims to system claims 5-7, respectively. Therefore, they are rejected for the same reasons as above.

As per claim 20, Ranganathan modified with Serradilla, Mamadapur does not explicitly teach wherein the machine learning model includes a k-modes model. However, Deng teaches wherein the machine learning model includes a k-modes model (see Deng paragraph [0049], showing a clustering algorithm being a k-mode which can handle non-numeric features.
Ranganathan, Serradilla, Mamadapur and Deng are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ranganathan’s teaching of a touchless testing platform to create automated test scripts, sequence test cases and implement defect solutions, Serradilla’s teaching of using these models to improve and optimize processes by adapting software and Mamadapur’s teaching of intelligent code update for a test automation engine with Deng’s teaching of identifying patterns for use by computing analytics in order to identify patterns to consolidate the number of software applications in an enterprise environment to incorporate different machine learning algorithm to reduce complexity and produce better outputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Lekivetz et al. (US-PGPUB-NO: 2020/0371001 A1) teaches receiving a request for a design of an experiment, generating data representations of a matrix Y that defines a supersaturated design for the design of the experiment.
 Cohen et al. (US-PGPUB-NO: 2016/0210224 A1) teaches generating test scenario template from runs of test scenarios run on software systems belonging to different organizations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193